DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/21 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Gurumurthy et al. US 7,888,784, in view of Xu et al., US 2020/0185300.
Regarding claim 38, Gurumurthy (see marked up figure 4 below) teaches a wiring structure, comprising: 
a lower conductive structure 1; 

a thermal via 242 extending through the upper conductive structure 1 and the lower conductive structure 2; and 
a heat sink 496 disposed on the upper conductive structure 1, and thermally connected to the thermal via 242.

    PNG
    media_image1.png
    482
    798
    media_image1.png
    Greyscale

Gurumurthy fails to teach the heat sink includes a main portion and an extending portion extending downwardly from the main portion to the thermal via. 
Xu (figure 1A) teaches a heat sink 150/107 includes a main portion 105 and an extending portion 107 extending downwardly from the main portion 105.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the heat sink of Chen in the invention of Gurumurthy because Xu 
With respect to claim 39, Xu teaches the extending portion 107 has a bottom surface facing a top surface of the thermal via 104 (when it replaces the heat sink 496 of Gurumurthy), and the bottom surface of the extending portion 107 has a width less than a width of the top surface of the thermal via 104.
As to claim 40, wherein the top surface of the thermal via 104 includes a region (top of 104) and a vertical projection 107 of the extending portion 107 is located within the region (top of 104).  The width of the extending portion is smaller than the width of the region (top of 104) of the thermal via 104.
In re claim 41, Xu the bottom surface of the extending portion 107 is located inside a vertical projection area of the top surface of the thermal via 104.
Concerning claim 42, Xu teaches an electronic device 108/109 disposed between the main portion 105 and the upper conductive structure (1 of Gurumurthy), wherein the extending portion 107 overlaps a lateral surface of the electronic device 108/109 from a side view.

In claim 44, Xu teaches the extending portion 107 surrounds the electronic device 108/109.
Regarding claim 45, Xu teaches in a cross sectional view, the extending portion 107 extends downwardly from two opposite end portions of the main portion 105.
With respect to claim 46, Xu teaches the main portion 105 and the extending portion 107 consist a tenting structure.  It covers the electronic device 108/109 therefore it forms a tenting structure.
As to claim 47, Xu teaches an elevation of a bottom surface of the electronic device 108/109 is higher than an elevation of the bottom surface of the extending portion 107.  The combination of 116/111 is thicker than 106.
In re claim 48, Xu teaches the electronic device 108/109 is thermally connected to the extending portion 107 through the main portion 105, and the main portion 105 is thermally connected to the thermal via 104 through the extending portion 107.
Concerning claim 49, Xu teaches the top surface of the thermal via 104 is level with a top surface of a pad 103 of the upper conductive structure (1 of Gurumurthy).
Pertaining to claim 50, Gurumurthy (see marked up figure 4 above) teaches wiring structure, comprising: 
a low-density conductive structure 2; 

a thermal 242 via extending through the high-density conductive structure 1 and the low-density conductive structure 2; and 
a heat sink 496 disposed on the high-density conductive structure 1, and thermally connected to the thermal via 242.
 Gurumurthy fails to teach the heat sink includes a main portion and an extending portion, the main portion is thermally connected to the thermal via through the extending portion, and a heat transmission path in the main portion is nonparallel with a heat transmission path in the extending portion.
Xu (figure 1A) teaches the heat sink 105/107 includes a main portion 105 and an extending portion 107, the main portion 105 is thermally connected to the thermal via 104 through the extending portion 107, and a heat transmission path in the main portion 105 is nonparallel with a heat transmission path in the extending portion 107. The heat transmission path of the extending portion is perpendicular to the main portion therefore it is nonparallel with a heat transmission path in the extending portion.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the heat sink of Chen in the invention of Gurumurthy because Xu teaches an alternative, equivalent heat sink shape.  The substitution of one known 
In claim 51, Xu teaches the main portion 105 and the extending portion 107 define a corner.  Given it covers the structure in figure 1C it would clearly have a corner.
Regarding claim 52, Xu teaches a length of the heat transmission path in the main portion 105 is longer than a length of the heat transmission path in the extending portion 107.
With respect to claim 53, Xu (figure 1A) teaches the corner is located inside a vertical projection the top surface of the thermal via 104.
As to claim 54, Xu (figure 1A) teaches a direction of the heat transmission path in the extending portion 107 is substantially aligned with a direction of a heat transmission path in the thermal via 104.
In re claim 55, Xu (figure 1A) teaches the extending portion 107 has a bottom surface facing a top surface of the thermal via 104, and the bottom surface of the extending portion 104 has a width less than a width of the top surface of the thermal via 104.
Concerning claim 56, Xu (figure 1A) teaches the top surface of the thermal via 104 includes a region and a vertical projection of the extending portion 107 is located within the region.

In claim 58, Xu (figure 1A) teaches a length of the extending portion 107 is greater than a thickness of the electronic device 108/109, and the extending portion 107 surrounds the electronic device 108/109. 
Regarding claim 59, Xu (figure 1A) teaches in a cross sectional view, the extending portion 107 extends downwardly from two opposite end portions of the main portion 105. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937. The examiner can normally be reached M, W-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A ZARNEKE/            Primary Examiner, Art Unit 2891                                                                                                                                                                                            	1/26/22